Case 4:19-cr-40018-SOH Document 45             Filed 11/20/20 Page 1 of 3 PageID #: 107




                  IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF ARKANSAS
                          TEXARKANA DIVISION

UNITED STATES OF AMERICA                                                    PLAINTIFF

      v.                         4:19CR40018 SOH

LONNIE JOSEPH PARKER                                                    DEFENDANT


       MOTION FOR MODIFICATION OF CONDITIONS OF RELEASE

      Comes Lonnie Joseph Parker, through his attorneys, John Wesley Hall and

Jeff Rosenzweig, and for his MOTION        FOR     MODIFICATION    OF   CONDITIONS   OF

RELEASE states:

      1.   Parker is a physician. His conditions of release provide that he will not

practice medicine while on release status; will not prescribe controlled substances and

will voluntarily surrender any license to prescribe controlled substances.

      2. With regard to the Arkansas State Medical Board, he is not prohibited from

practice. His current status is reflected by these minutes:

             Date of Action: 10/4/2019
             Minutes:
             PARKER, Lonnie Joseph, M.D. appeared with his attorney,
             Drake Mann, in response to an Order and Notice of
             Hearing. Upon a motion by Dr. R. Breving, seconded by
             Dr. R. Griffin, the Board voted to accept Dr. Parker’s offer
             to not prescribe codeine cough medicine or Ketamine, as
             well as Schedule II medications; he will continue the

                                           1
Case 4:19-cr-40018-SOH Document 45             Filed 11/20/20 Page 2 of 3 PageID #: 108




              ongoing Pain Management Review Committee monitoring
              and will pay the costs of the investigation of $4,500.00
              within three years. There were two votes opposed to the
              decision.

      3. The trial of this matter has been continued, because of Covid, from January,

2021 to August, 2021.

      4. Parker hereby seeks modification of his conditions of release to permit him

to practice   medicine under supervision of another physician           and under the

conditions placed by the State Medical Board as cited above.

      5. This modification is necessary and appropriate for the following reasons:

(i) There is an ongoing pandemic for which there is a current shortage of medical

personnel to treat and for which Parker can make a contribution; and (ii) The

continuance of this case will cause Parker serious financial strain which can be

alleviated by permitting him to practice without causing violation of the Medical

Board’s conditions.

      6. This Court should conduct a hearing on this motion or should refer to the

Magistrate Judge for consideration.

      WHEREFORE, Parker prays that the conditions of release be modified as

requested herein and for all other relief to which he is entitled.




                                           2
Case 4:19-cr-40018-SOH Document 45       Filed 11/20/20 Page 3 of 3 PageID #: 109




                                 LONNIE JOSEPH PARKER



                                 JEFF ROSENZWEIG
                                 Ark. Bar No. 77115
                                 300 Spring St., Suite 310
                                 Little Rock, AR 72201
                                 (501) 372-5247
                                 jrosenzweig@att.net

                                 JOHN WESLEY HALL
                                  Ark. Bar No. 73047
                                 1202 Main Street; Suite 210
                                 Little Rock, Arkansas 72202-5057
                                 (501) 371-9131 / fax (501) 378-0888
                                 ForHall@aol.com

                                 Attorneys for Defendant




                                     3
